Title: To George Washington from Joseph Prentis, 15 December 1781
From: Prentis, Joseph
To: Washington, George


                        
                            Wmsburg Decr 15th 1781.
                        
                        Your Excellency’s short continuance in Williamsburg, on your return from York, prevented the Citizens of
                            Williamsburg from the pleasure of presenting to your Excellency an Address which had been prepared for that purpose.
                        On behalf, and at the request of the Citizens I have the Honor of forwarding the address; and am your
                            Excellency’s most obt & hbe St
                        
                            Jo. Prentis

                        
                     Enclosure
                                                
                            
                                May it please your Excellency:
                                
                                    c. November 1781
                                
                            
                            We the Mayor Recorder Aldermen and Common Council of the City of Williamsburg, embrace with the greatest
                                satisfaction this first oppertunity which the cares of your important Station have afforded us of congratulating you
                                on your return to your native Country, and on the Glorious and decisive advantages which by the assistance of our
                                great and generous Allies have accompanied that event.
                            Restored again to the enjoyment of the Rights of free Citizens our first public Act is to express the
                                sentiments of gratitude and veneration which we feel for our deliverer, and the high esteem which in common with the
                                other virtuous Citizens of America, we entertain of your Excellency’s Character.
                            We trust that Providence will continue to crown with success your virtuous efforts in the cause of your
                                Country, and protect amidst all the dangers of the Field a life so essential to the happiness of a great part of
                                Mankind.

                        
                        
                    